Citation Nr: 1014814	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-28 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for a left hand 
disability.

3.  Entitlement to service connection for residuals of a left 
hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 until February 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.

The issues of entitlement to service connection for a penile 
and testicle disability and entitlement to service connection 
for a scar on the chest have been raised by the record in the 
Veteran's representative's January 2010 statement.  However, 
they have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for a left hip 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right hand disability was not manifested 
during service or until many years after his discharge, and 
has not been linked to his military service by competent 
medical opinion based on accurate history.

2.  The Veteran's left hand disability was not manifested 
during service or until many years after his discharge, and 
has not been linked to his military service by competent 
medical opinion based on accurate history.


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred or aggravated in 
the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  A left hand disability was not incurred or aggravated in 
the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 
2005, May 2006, and September 2007.  The letters informed him 
of the evidence required to substantiate his claims and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  Note also that the May 2006 and 
September 2007 letters complied with Dingess by discussing 
the downstream disability rating and effective date elements 
of the claims.  See Dingess/Hartman, supra. 
Only the August 2005 letter was provided prior to initially 
adjudicating the claims in the November 2005 rating decision 
at issue.  But since providing the additional VCAA notice, 
the RO has readjudicated the claims in the August 2006 SOC 
and the August 2008 SSOC - including considering additional 
evidence received in response to that additional notice and 
since the initial rating decision at issue and SOC.  This is 
important to point out because, as mentioned, if there was no 
VCAA notice provided prior to the initial adjudication of the 
claims, or for whatever reason the notice provided was 
inadequate or incomplete, this timing error may be 
effectively "cured" by providing any necessary notice and 
then going back and readjudicating the claims, including in a 
SOC or SSOC, such that the intended purpose of the notice is 
not frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claims.  
In other words, this timing error in the provision of the 
notice is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See again Mayfield IV 
and Prickett, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), private medical records, Social Security 
Administration (SSA) records, VA treatment records, a 
transcript of the Veteran's videoconference hearing, and lay 
statements in support of his claims.  

The Board realizes that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion in 
response to his claims.  As will be discussed in detail 
below, however, the Board finds that based upon the evidence, 
which indicates that there is no credible evidence of 
continuity of symptomatology since service and no medical 
nexus evidence based on an accurate history suggesting these 
disabilities are related to his military service, an 
examination and opinion are not needed to fairly decide these 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(c)(4) (2009).

The Board is also satisfied as to substantial compliance with 
its September 2007 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  For the bilateral hand disabilities, the RO was 
instructed to obtain the Veteran's SSA records, which the RO 
obtained and associated with the claims file.  Additionally, 
the RO was instructed to send the Veteran a VCAA notice 
letter and provide him the appropriate release form (VA Form 
21-4142) to obtain his confidential records from his private 
physician.  The Veteran was sent this VCAA notice letter in 
September 2007.  The Veteran, however, did not return the 
release forms.  And, all other evidence that he has indicated 
as relevant to his claims has been obtained.  

Entitlement to Service Connection for Right and Left Hand 
Disabilities

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2009).  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2009); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) 
(2009).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder). 

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When, for example,  a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

Here, the Veteran has the required diagnoses of current 
bilateral hand disabilities.  In a July 2007 statement, the 
Veteran's private physician, Dr. S.R.C., indicated that the 
Veteran currently suffers from Duptyren's Contractures of his 
bilateral hands.  So there is no disputing he has current 
disabilities.

So the determinative issue is whether the Veteran's bilateral 
hand disabilities are attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).
The Veteran's STRs are unremarkable for any complaint, 
diagnosis of, or treatment for his hands.  At his December 
1968 military separation examination, his hands were reported 
as normal, and he indicated he was "in good health."  His 
military service ended in February 1969.

Post-service, the Veteran was treated by the local VA Medical 
Center (VAMC) and private physicians for his bilateral hand 
disabilities beginning in 2000.  The Veteran left the service 
in 1969 and was not treated for his bilateral hand 
disabilities until over 30 years later.  This intervening 
lapse of so many years between his separation from military 
service and the first documented manifestations of these 
claimed disorders are probative evidence against his claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).   

In a July 2007 statement, Dr. S.R.C., the Veteran's private 
physician, indicated that the Veteran has suffered from 
bilateral hand disabilities since 1970.  Dr. S.R.C. also 
stated that these disabilities are due to an incident that 
occurred during his military service. 

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician had reviewed the claimant's 
service treatment records or any other relevant documents 
which would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the Veteran); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).

In a more recent decision, in Kolwaski v. Nicholson, 19 Vet. 
App. 171 (2005), the Court clarified that the Board may not 
disregard a medical opinion solely on the rationale that it 
was based on a history given by the Veteran.  Rather, as the 
Court explained further in Coburn v. Nicholson, 19 Vet. App. 
427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), the Court discusses, in great detail, 
how to assess the probative weight of medical opinions and 
the value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
Veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

In this particular case at hand, the problem with the July 
2007 private physician's opinion is that he failed to discuss 
or otherwise account for the fact that the Veteran's STRs 
make absolutely no reference whatsoever (again, either in the 
way of a relevant complaint or clinical finding) to a hand 
injury.  The physician did not review the claims file prior 
to forming his opinion.  The physician did not provide any 
reasons and bases for his opinion.  The physician also did 
not account for the fact that the first documented treatment 
in the claims file of the Veteran's hands was in 2000, over 
30 years after his separation from active duty.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  

Furthermore, the private physician did not discuss the fact 
that the Veteran has reported that post-service he worked as 
a carpenter and on a farm, which would have placed 
significant amounts of stress on his hands.  

Additionally, a January 2003 private outpatient treatment 
record notes that the Veteran stated his hand symptoms began 
10-12 years earlier, as opposed to during his military 
service.  This history, which the Board finds that have 
greater probative value than the history now presented by the 
Veteran in support of his claim for compensation, directly 
contradicts the notation in Dr. S.R.C.'s opinion which 
indicated that a hand disability had been present since 
service.  An opinion based on an innacurate history has 
essentially no probative value.  See Kightly v. Brown, 6 
Vet.App. 200 (1994).  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements, including testimony 
presented at a personal hearing.  Unfortunately, however, his 
recent assertions concerning the date of onset of his 
bilateral hand disabilities are not credible given the fact 
that there was no mention whatsoever of a hand injury in 
service, and that he reported a 10-12 year history of hand 
pain when treated by a private physician in 2003.

The Board acknowledges that the Veteran is competent, even as 
a layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., an injury in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered, and that competent lay 
evidence can be sufficient in and of itself.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), and 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured 
his hands in service, the Board must still weigh his lay 
statements against the medical evidence of record.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  In making 
this credibility determination, the Board does not find the 
Veteran's statements concerning the etiology of his bilateral 
hand disabilities to be credible, since his STRs make no 
reference to a hand injury, and the Veteran himself reported 
that he first noticed hand pain in 1991 (10-12 years prior to 
his 2003 private outpatient treatment), more than 20 years 
after his separation from active duty.  See Caluza v. Brown, 
7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. 
App. 388 (1997) (holding that the credibility of lay evidence 
can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find 
that the Veteran's lay statements lack credibility merely 
because they are unaccompanied by contemporaneous medical 
evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. 
Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.")  Rather, the Veteran's statements are found to be 
incredible because they are inconsistent with the evidence of 
record, which includes a normal separation examination, which 
fails to show a hand injury in service, or until over two 
decades after his separation from active duty in 1969, and 
which contains a post service medical history given by the 
Veteran in which he places the date of onset of symptoms as 
being long after service. 

Therefore, the evidence of record demonstrates that Dr. 
S.R.C.'s medical opinion was based on an inaccurate history 
provided by the Veteran.  The Board has determined that the 
Veteran is not credible, and, thus, Dr. S.R.C.'s opinion 
based upon the Veteran's testimony is not probative.

For these reasons and bases, the Board places greater 
probative value on the medical evidence, which shows that the 
Veteran's bilateral hand disabilities are unrelated to his 
military service, than the Veteran's own statements in 
support of his claims.  Consequently, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for bilateral 
hand disabilities.  And as the preponderance of the evidence 
is against his claims, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, the appeal is denied.


ORDER

The claim for service connection for a right hand disability 
is denied.

The claim for service connection for a left hand disability 
is denied.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

Upon review of the claims folder, it is determined that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  Specifically, it appears that 
there are STRs that remain outstanding.  As the Veteran's 
representative indicated at the June 2007 hearing before the 
undersigned, the Veteran claims to have received treatment 
for his hip injury at the Army Hospital at Camp Casey in 
Korea.  An earlier August 2005 communication from the Veteran 
noted that he was hospitalized while at Camp Casey from 
December 1966 to March 1967.  However, a review of the 
available STRs does not show any records from Camp Casey.  

In September 2007, the Board remanded for the RO to obtain 
the Veteran's treatment records from the Army Hospital at 
Camp Casey.  The RO requested these records from the Army 
Hospital, and was informed that no such records exist for the 
Veteran.  However, the RO did not contact the National 
Personnel Records Center (NPRC) to determine whether the 
records were in their possession.  Such in-patient hospital 
records are often stored at NPRC separately from the 
Veteran's regular service medical records file.  Therefore, 
the RO needs to make additional efforts to obtain these 
records.

Additionally, the Veteran's DD Form 214 is not currently in 
the claims file and should be associated with the claims 
file.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Obtain the Veteran's DD Form 214 
and associate it with the claims file.

2.  Contact the NPRC, and request any 
records of treatment at the Army 
Hospital at Camp Casey between December 
1966 and March 1967, to include a 
search for any records which may have 
been stored separately from the 
Veteran's other STRs.  Any negative 
search result should be indicated in 
the claims folder.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  Then readjudicate the Veteran's 
claim in light of the additional 
evidence.  If the claim is not granted 
to his satisfaction, send the Veteran 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the claim.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO via the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


